In The

                                  Court of Appeals
                      Ninth District of Texas at Beaumont
                                _________________
                                  NO. 09-11-00585-CR
                                _________________

                     CHIDOZIE ROBERT OBIALOR, Appellant

                                           V.

                          THE STATE OF TEXAS, Appellee

________________________________________________________________________

                  On Appeal from the 252nd District Court
                          Jefferson County, Texas
                         Trial Cause No. 10-09878
________________________________________________________________________

                             MEMORANDUM OPINION

       In carrying out a plea bargain agreement, Chidozie Robert Obialor1 pled guilty to

aggravated assault. See Tex. Penal Code Ann. § 22.02 (West 2011). The trial court

deferred adjudicating Obialor’s guilt, placed Obialor on community supervision for five

years, and assessed a fine of $500.

       Before Obialor successfully finished serving the term imposed by the community

supervision order, the State filed a motion asking the trial court to revoke the community

       1
      The record reflects that the defendant is also known as Chidoze Robert Obialor,
Chidozie Obialor, Chidozie Robert Obialor, Jr., and Chidozies Robert Obialor.
                                            1
supervision order. At the hearing on the motion to revoke, Obialor pled “true” to having

violated several of the conditions of the community supervision order. At the conclusion

of the hearing, the trial court found that Obialor violated the community supervision

order, revoked Obialor’s community supervision, found Obialor guilty of aggravated

assault, and sentenced Obialor to serve a term of twenty years in prison.

       On appeal, Obialor’s counsel filed a brief that presents counsel’s professional

evaluation of the record and concludes the appeal is frivolous. See Anders v. California,

386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967); High v. State, 573 S.W.2d 807

(Tex. Crim. App. 1978). On May 17, 2012, we granted an extension of time for the

appellant to file a pro se brief. Obialor has not filed a response.

       We have reviewed the appellate record, and we agree with counsel’s conclusion

that no arguable issues support an appeal. Therefore, we find it unnecessary to order

appointment of new counsel to re-brief the appeal. Cf. Stafford v. State, 813 S.W.2d 503,

511 (Tex. Crim. App. 1991). We affirm the trial court’s judgment.2

       AFFIRMED.

                                                   ___________________________
                                                          HOLLIS HORTON
                                                                Justice
Submitted on September 4, 2012
Opinion Delivered October 24, 2012
Do Not Publish

Before Gaultney, Kreger, and Horton, JJ.
       2
        Appellant may challenge our decision in this case by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                               2